Christopulos v Christopulos (2022 NY Slip Op 05985)





Christopulos v Christopulos


2022 NY Slip Op 05985


Decided on October 26, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 26, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
JOSEPH J. MALTESE
HELEN VOUTSINAS, JJ.


2021-04425
 (Index No. 705015/14)

[*1]Gregory Christopulos, respondent, 
vKatherine Christopulos, etc., et al., defendants, Nicholas Spyreas, appellant.


Nicholas Spyreas, Greenwich, Connecticut, appellant pro se.
The Dweck Law Firm, LLP, New York, NY (Jack S. Dweck and Christopher S. Fraser of counsel), for respondent.

DECISION & ORDER
In an action, inter alia, for an accounting and to cancel a notice of mechanic's lien, the defendant Nicholas Spyreas appeals from an order of the Supreme Court, Queens County (Frederick D.R. Sampson, J.), dated June 14, 2021. The order granted the plaintiff's application for an award of attorneys' fees from the defendants Nicholas Spyreas and Brownstone Restoration, Inc., in the sum of $16,952.25.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal must be dismissed because the order appealed from was superseded by a money judgment of the same court dated November 26, 2021 (see Matter of JPMorgan Chase Bank, N.A. v Smith, 188 AD3d 1214, 1214-1215). The issues raised on the appeal from the order dated June 14, 2021, are brought up for review and have been considered on the appeal from the money judgment (see Christopulos v Christopulos, ___ AD3d ___ [Appellate Division Docket No. 2021-08970; decided herewith]).
DILLON, J.P., CHAMBERS, MALTESE and VOUTSINAS, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court